DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 9, Shimizu et al. US 2017/0229474 A1 or Fuji et al. US 2017/0278851 A1 each teaches all the claimed limitations except for dielectric barrier material instead of metal TiN barrier layer. Lim et al. US 2015/0243675 A1 teaches all the claimed limitations except of having barrier material different from the blocking material. Moreover, none of the other prior art of record teaches, suggests or renders obvious, either alone or in combination, a method comprising: the dielectric barrier structured as a nanolaminate having at least three different material layers with the nanolaminate having a dielectric constant greater than that of aluminum oxide; forming a blocking dielectric region on and contacting the dielectric barrier, a material of the dielectric barrier being different from a material of the dielectric blocking region. Claims 2-8 and 10-20 are also allowed because of their dependency to the allowed base claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818